DETAILED ACTION
Applicants' arguments, filed 11/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 371 of PCT/US2019/057579 filed on 10/23/2019, which claims domestic priority to PRO 62/749,813 filed on 10/24/2018.


Claim Status
Claims 1-2, 4-5, 10-13, 15-17, 19-21, and 25-30 are pending in the instant application. Claims 3, 6-9, 14, 18, 22-24, and 31-33 were cancelled by applicant without prejudice or disclaimer. 


Information Disclosure Statement
The information disclosure statement (IDS) dated 11/01/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Claim Rejections - 35 USC § 112 - Indefiniteness 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 stands rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Specifically, the use of parenthesis renders the claim indefinite because it is unclear whether the limitations contained within the parenthesis are a required or optional part of the claimed invention.  See MPEP § 2173.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A) Claims 1-2, 4-5, 10-13, 15-17, 19-21, 25-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al (U.S. Patent Publication 2017/0189320 A1) in view of Luizzi et al (U.S. Patent Publication 2006/0210513 A1).
Chiou teaches a skin tightening cosmetic composition (Chiou abstract) wherein the composition is long lasting without whitening, cracking or peeling (Chiou at [0115]). Chiou further teaches that the composition includes a film former, like xanthan gum (Chiou at [0047]), sodium silicate in an amount from 1% to 20% by weight of the total composition (Chiou at [0077]), a plasticizer which may be glycerin, propylene glycol, butyl glycol, or propanediol (Chiou at [0011]). Chiou further teaches a method of making the composition which includes mixing the ingredients and neutralizing the composition (Chiou at [0111]). 
The teachings of Chiou differ from instant claim 1 in that Chiou does not teach the inclusion of pyrogenic, or fumed, silica. The teachings of Luizzi cure this deficit. 
Luizzi teaches a cosmetic composition that produces tension to reduce wrinkles (Luizzi at claim 1 and 13) containing fumed silica (Luizzi at [0078]-[0083]) and the pH adjusting agent and antimicrobial agent citric acid (Luizzi at [0088]). Luizzi further teaches that the composition has a pH between 3 to 7 (Luizzi at [0096]).
Luizzi does not expressly teach the use of sodium silicate.
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Chiou at a time prior to the filing of the instant application to include the fumed silica of Luizzi to further reduce wrinkles. MPEP 2144.06. 
Regarding instant claims 1 and 29, Chiou teaches a skin tightening cosmetic composition (Chiou abstract). Chiou further teaches the use of a film former (Chiou at [0047]) and sodium silicate (Chiou at [0077]). Luizzi teaches a cosmetic composition that produces tension to reduce wrinkles (Luizzi at claim 1 and 13) containing fumed silica (Luizzi at [0078]-[0083]) and the pH adjusting agent citric acid (Luizzi at [0088]). Luizzi further teaches that the composition has a pH between 3 to 7 (Luizzi at [0096]). It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Chiou to have added the fumed silica and the citric acid of Luizzi for the predictable result of a tensioning cosmetic. One would be motivated to include the fumed silica of Luizzi in the composition of Chiou for the benefit of controlling the shininess or glossiness of the cosmetic (Luizzi at [0078]). One would be motivated to include the citric acid of Luizzi in the composition of Chiou for the benefit of pH control and antimicrobial properties. See MPEP§2143(a). One of ordinary skill in the art would have a reasonable expectation of success because both compositions are film forming cosmetics for increasing skin tension.
Regarding instant claim 2, Luizzi teaches that the composition has a pH between 3 to 7 (Luizzi at [0096]) which overlaps with the range of the pH in instant claim 2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 4, Chiou teaches that the composition is long lasting without whitening, cracking or peeling (Chiou at [0115]).
Regarding instant claim 5, Luizzi teaches that the fumed silica would be 0.5% to 20% of the total solids of the composition as mattifying agents (Luizzi at [0083]). Luizzi further teaches in examples of mattifying agents used in the composition at between 0.02% to 5% of the total weight of the composition. Here, the prior art range overlaps with the percentage of pyrogenic silica instantly recited. Regarding the solids content, Luizzi teaches the solids content may be 12-20% of the composition [0096]. Thus, the prior art also overlaps with the instantly recited solids content of the fumed silica. MPEP 2144.05(I) 
Regarding instant claim 10, Chiou teaches the use of sodium silicate. One of ordinary skill in the art would understand that sodium silicates have varying solubility and would optimize the ratio of SiO2 to NaO2 to provide the desired solubility.
Regarding instant claim 11, Chiou teaches that sodium silicate may be present in an amount from 1% to 20% by weight of the total composition (Chiou [0077]).  Luizzi teaches the solids content may be 12-20% of the composition [0096]. Thus, the ranges taught by the prior art overlap with the instantly recited ranges. MPEP 2144.05(I).
Regarding instant claims 12 and 13, Chiou teach that the composition contains a plasticizer which may be glycerin, propylene glycol, butyl glycol, or propanediol (Chiou at [0011]). 
Regarding instant claim 15, Chiou teaches the use xanthan gum as a film former (Chiou at [0047]) while Luizzi teaches xanthan gum as a thickener. Chiou further teaches that the composition contains 1% to 20% by weight of at least 1 film former (Chiou at [0011]) which overlaps with the range of xanthan gum in instant claim 15. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I).
Regarding instant claim 16, Chiou teaches that the composition includes preservatives (Chiou at tables 8 and 10). 
Regarding instant claim 17, Chiou teaches that a commercially available tensioning product contains phenoxyethanol (Chiou at [0116]). It would have been prima facie obvious to one of ordinary skill in the art given the teachings of Chiou to have substituted the phenoxyethanol as the preservative of composition because it is used in a commercially available tensioning cosmetic and it would use the phenoxyethanol for its art recognized purpose as a preservative. See MPEP §2144.07 and 2144.06.
Regarding instant claim 19-21, Luizzi teaches the use if an antimicrobial agent (Luizzi at [0085]) the composition would contain 0.001 to 20% of the agent or 0.01 to 5% of the antimicrobial agent (Luizzi at [0086]) which overlaps the range of antimicrobial agent in instant claim 20. Luizzi further teaches that the antimicrobial agent can be citric acid (Luizzi at [0088]) this range of citric acid, 0.01% to 5%, overlaps with the amount of citric acid in instant claim 21. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). See MPEP 2144.05(I).
Regarding instant claims 25 and 26, Chiou teaches a composition with 3.5% -9.5% sodium silicate and 2-10% polyurethane (Chiou at Table 1). Luizzi teaches citric acid at 0.001% to 20% (Luizzi at [0085]-[0088]) and fumed, aka pyrogenic silica at 0.5% to 20% of the total solids of the composition. These ranges of ingredients overlap with those of the instantly claimed invention. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). 
Regarding instant claim 27, Chiou teaches the composition may be 30% to 80% water (Chiou at [0086]) which overlaps with the range of the percent of water recited in instant claim 27. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05(I).
Regarding instant claim 30, Chiou teaches a method of making wherein the components are combined by mixing and then neutralizing the composition (Chiou at [0111]).

B) Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al (US Patent Publication 2017/0189320 A1) in view of Luizzi et al (US Patent Publication 2006/0210513 A1) and Bulsara et al. (WO 2017/074893 A1).
The teachings of Chiou and Luizzi are discussed above. Chiou further teaches a composition may be 2% to 15% by weight of the total composition of at least one plasticizer selected from a group consisting of glycerin, propylene glycol, butyl glycol, or propanediol (Chiou at [0011]).
The combined teachings of Chiou and Luizzi differ from instant claim 28 in that they do not teach the use of 1,2 hexanediol. The teachings of Bulsara cure the deficit.
Bulsara teaches a skin repairing and restoring cosmetic (Bulsara at abstract) which includes 1,2 hexanediol, xanthan gum, phenoxyethanol, butyl glycol and glycerin. Bulsara teaches 1,2 hexanediol as a preservative used from 0.5% to 5% by weight of the composition. Bulsara further teaches phenoxyethanol as a preservative used from 0.01% to 2% by weight of the composition (Bulsara at pages 26-27). Bulsara teaches the use of xanthan gum at 0.5% to 10% of the total weight of the composition as a thickener (Bulsara at pages 12-13). Bulsara teaches the use of butylene glycol as a moisturizer at 1% to 15% by weight of the total composition (Bulsara at page 28).
Bulsara does not teach the use of pyrogenic silica or sodium silicate.  
It would have been prima facie obvious to one of ordinary skill in the art to have combined two preservatives for the same purpose of preserving. See MPEP §2144.06(I). The ingredient ranges taught by Bulsara and Chiou overlap with the ranges for ingredients recited in instant claim 28. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP§2144.05(I). It would have been prima facie obvious to one of ordinary skill in the art following the teachings of Chiou to have added the additional cosmetic components of Bulsara given Chiou teaches the use of preservatives, xanthan gum, and plasticizers, and Bulsara provides detailed preservatives and ranges for these components which would produce the predictable result of a cosmetic composition for restoring the skin.


Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that the pH range of the instant application as amended is not taught by the prior art and therefore the 103 obviousness type arguments should be withdrawn.
The Examiner disagrees. The pH range of the amended instant application is 6.5 to 8.6.  Luizzi teaches that the composition has a pH between 3 to 7 (Luizzi at [0096]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP§2144.05(I). Therefore, Luizzi teaches the limitation of a composition with a pH range of between 6.5 and 8.6. As such, the Applicant’s argument is unpersuasive and the 103 obviousness-type rejections are maintained.
	

Conclusion
No claims are presently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/Examiner, Art Unit 1612                                                                                                                                                                                                        

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612